DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 as filed September 24, 2020 are pending, with Claims 1-11 withdrawn from consideration as directed to a non-elected invention.   

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method comprising cleaving a DNA backbone into at least three segments and pasting a plurality of data-encoding symbols between two of the at least three segments to produce alternating segments and symbols, classified in part in class C12N 15/111. 
II. Claims 12-16, drawn to a method comprising combining a DNA backbone and a Cas9 on a hydrophobic fluidic platform, cleaving the DNA backbone into two or more segments, moving a plurality of data-encoding symbols across the platform, and inserting the symbols between the multiple segments, classified in part in classes C12Q 2563/116 and B01L 3/5027.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in the different combinations of DNA backbone segments and steps of using Cas9 and moving symbols, which result in materially different modes of operation, function an effect.  And those different combinations result in non-lapping scopes (e.g. Invention II encompasses production of two segments with the additional steps of using Cas9 and moving symbols which does not overlap with the scope of Invention I, which encompasses methods without use of Cas9 and/or without moving symbols).  Finally, the inventions are not obvious variants in light of the current record.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Via telephonic communication with M. DeBoe ( on July 25, 2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 12-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  there is insufficient antecedent basis in the specification for dependent Claim 14 and the limitation of “wherein at least one of the at least one hundred symbols is unique” therein.

The disclosure is objected to because of the following informalities:
there are multiple instances of “complimentary” (see ¶¶0026-0028, 0034 and 0042) which contain a typographical error because the term in context should be --complementary--; and
page 12, ¶0060, refers to “FIG. 5A” which contains a clerical error because the content appears to refer to --FIG. 5B--.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 4 of Claim 16 recites “Cas 9” which is inconsistent with the use of “Cas9” in Claim 12 and in line 5 of Claim 16.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising use of a DNA backbone that contains a cognate protospacer motif (PAM) for the Cas9 polypeptide with a required guide RNA (gRNA) for Cas9 to cleave a cognate sequence in the DNA backbone, does not reasonably provide enablement for a method wherein the DNA backbone lacks a PAM and so would not be recognized by a Cas9 polypeptide and/or the method lacks a gRNA that is necessary for Cas9 cleavage activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The broadest reasonable interpretation of Claim 12 as written encompasses an in vitro methods comprising five steps as follows:  
1) “cleaving a DNA backbone into multiple segments” (see line 2), 
2) “moving, via voltage, at least one of the DNA backbone and a Cas9” (see lines 2-3, where “Cas9” does not require the presence of a gRNA), 
3) “combining [ ] the DNA backbone and the Cas9” (see lines 3-4), 
4) “moving [ ] a plurality of data-encoding symbols” (see lines 6-7), and 
5) “inserting the symbols between the multiple segments” (see line 7).  
It is further noted that Claim 12’s recitation of “with the terminal ends of the segments joining homologous terminal ends of the symbols, forming the DNA strand encoding data comprising alternating segments and symbols” (emphasis added; see lines 7-9) is interpreted as describing the outcome of the fifth step of “inserting” as described above.  Stated differently, the above quoted portion is not interpreted as requiring additional active steps of “joining” and “forming”.  
Additionally, dependent Claim 16 comprises an additional five steps that are analogous to the five described above.  And similarly, recitation of “with the terminal ends of the second segments joining homologous terminal ends of the second symbols, forming a second DNA strand encoding data” (emphasis added; see lines 8-9) is interpreted as describing the outcome of the fifth step of “inserting” in lines 7-8 of Claim 16.  Stated differently, Claim 16 is not interpreted as requiring additional active steps of “joining” and “forming”.  
The instant specification, however, provides no description or guidance regarding “cleaving a DNA backbone” by combining it with a “Cas9” polypeptide in the absence of a PAM on the DNA backbone and the absence of a gRNA used with the Cas9 polypeptide.  Instead, the application as filed discloses the opposite.  For example, the specification describes using a double stranded DNA that has 
“having a PAM sequence, which is a marker indicating a specific nucleotide sequence immediately following the target sequence. The PAM sequence is not part of the target sequence but is just downstream of the target sequence and indicates the relative location of the Cas9 activity. Even with the appropriate gRNA, if the PAM is not found, the Cas9 will not cleave the DNA” (emphasis added; see pg 4, ¶0018, Fig. 1A, and pg 2, ¶0008).

Additionally, the specification illustrates “the DNA double strand cleaved with a gRNA strand threaded therein” (see pg 2, ¶0008, and Fig. 1B) and discloses that “[t]he Cas9 protein is used together with a piece of RNA called a guide RNA (gRNA) that contains the desired target sequence to be cut” (see pg 4, ¶0020).  The specification further discloses that 
“[w]hen the Cas9 protein is mixed with the gRNA, the gRNA threads itself into the Cas9 protein. Because the gRNA contains the complementary sequence to the desired target sequence to be cut, the resulting Cas9-gRNA mixture searches the backbone of the DNA strand [ ] for the PAM and a sequence matching its target gRNA. When it finds a match, the Cas9 cuts both strands” (emphasis added; see pgs 4-5, ¶0021), 
  
and “if a PAM is found but a match for the gRNA is not found, the Cas9 will not cleave the DNA” (see pg 4, ¶0018, last sentence).   
In light of the above disclosures, the skilled artisan would reasonably understand the requirement for both a PAM (on a DNA target) and for a gRNA in combination with a Cas9 polypeptide, for cleavage of a DNA target to occur.  This is consistent with knowledge in the art, such as that of Popma et al. (US 2021/0332356 A1, published Oct. 28, 2021, effectively filed at least as of Aug. 29, 2019 based on PCT/US2019/048882), who teach the requirement for PAM sequences (see e.g. Figs. 1-3 and pg 5, ¶¶0032-0035) and the requirement for a gRNA (see e.g. Figs 4-5 and pg 5, ¶¶0036-0037).  Moreover, the instant application provides no examples of a method as claimed performed without PAM sequence(s) and gRNA(s).  
Despite the above, the claims encompass methods comprising use of “a DNA backbone” molecule that lacks any PAM sequence, and methods comprising use of a Cas9 polypeptide without any gRNA molecules.  Moreover, and to the extent that the fifth step of “inserting” encompasses use of “a homology-directed repair (HDR) process [ ], e.g., Gibson assembly” (see pg 6, ¶0028), Claim 12 fails to require the presence of components for performance of an HDR process, and so Claim 12 would encompass performance of an HDR process using only the segments cleaved from a DNA backbone, the symbols to be inserted, and Cas9 polypeptide.  But there is no knowledge in the art of an HDR process occurring with only those components. 
Similarly, and to the extent that the fifth step of “inserting” encompasses simple ligase mediated formation of covalent bonds to ‘join’ terminal ends and ‘form’ the DNA strand encoding data as recited in Claim 12, Claim 12 fails to require the presence of a ligase activity, and so Claim 12 would encompass a ligation event using only the segments cleaved from a DNA backbone, the symbols to be inserted, and Cas9 polypeptide.  But there is no knowledge in the art of Cas9 polypeptide with ligase activity.  It is further noted that where the first step of “cleaving” of the claims results in blunt ends, a ligase activity would be understood as critical to the fifth step of “inserting” because without formation of covalent bonds by a ligase, that “inserting” cannot result in any “joining” of ends and “forming” of a strand as recited in Claim 12.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance (and the lack of working examples) have been noted above.  And the state of the art as evidenced by Popma et al. has also been described. 
Despite the ability to experiment with a vast variety of DNA backbones and of Cas9 polypeptides, as well as homologs of each, there is no guidance regarding what modifications are necessary to obviate the need for PAM sequence(s) and gRNA(s) as described above, and as stated in the instant specification, to arrive at the methods encompassed by Claim 12.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent DNA backbone(s), Cas9 polypeptides, and reaction conditions that function in the absence of PAM sequence(s) and gRNA(s) and without predictability as to what changes by the skilled artisan are necessary to make and use a method in a manner commensurate with the scope of the claims.  The quantity of de novo experimentation to design, test, and verify possible changes to apply, or not apply, across the vast number of different possible changes to DNA backbones and to Cas9 polypeptides, in order to make and use the claimed methods for synthesizing DNA strands. is thus enormous.  And so undue experimentation by one of skill in the art is required to make and use the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent Claim 16 recites “cleaving the DNA strand encoding data comprising alternating segments and symbols into multiple second segments by moving, via voltage, at least one of the DNA strand encoding data or Cas 9” (emphasis added; see lines 2-4), where the emphasized terms refer to the single “DNA strand encoding data comprising alternating segments and symbols” recited at the end of Claim 12, from which Claim 16 depends.  
Because there is only one DNA strand recited in Claim 12 and line 2 of Claim 16, it is confusing as to what subject matter is meant by “at least one of the [one] DNA strand”.  As a result it is ambiguous as to what component(s) of the claim are subject to “moving, via voltage” as recited in Claim 16.  This ambiguity renders the claim indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the above quoted portion of Claim 16 is treated as reciting --cleaving the DNA strand encoding data comprising alternating segments and symbols into multiple second segments by moving, via voltage, 
Cas 9-- for the purposes of examination below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US 2021/0277385 A1, published Sept. 9, 2021, effectively filed July 30, 2019 based on PCT/JP2019/029793) in view of Jones et al. (US 2021/0355819 A1, published Nov. 18, 2021, effectively filed Nov. 19, 2018 based on PCT/US2018/061813) and Schmidt et al. (WO 2018/118998 A1, published June 28, 2018).  
As an initial matter, both Suetsugu et al. and Jones et al. are directed to Cas9 mediated cleavage of DNA molecules for insertion of a polynucleotide as a common field of endeavor.  Additionally, both Jones et al. and Schmidt et al. are directed to the use of lab-on-a-chip microfluidic devices as a common field of endeavor.  
Regarding Claim 12, Suetsugu et al. teach a cell-free method including inserting an addition at a target site of a DNA molecule substrate (see e.g. Abstract and pg 55, claim 1).  More specifically, they teach “linearization of long-chain oriC DNA by sequence-specific cleavage by Cas9, insertion of a linear DNA into the linearized circular DNA by a ligation method (recombination assembly, RA) of the DNA molecules using homologous end sequences” (emphasis added; see e.g. pg 3, ¶0045, and Fig. 1), where the “long-chain oriC DNA” corresponds to “a DNA backbone” of instant Claim 12, and the “sequence-specific cleavage by Cas9” of that “oriC DNA” corresponds to the first step of “cleaving” and third step of “combining [ ] the DNA backbone and the Cas9” in instant Claim 12.  
Regarding sequence specific cleavage, Suetsugu et al. teach use of artificial DNA cleavage enzymes including “RNA-guided nucleases [that] are complexes of a short RNA known as a guide RNA (gRNA) that recognizes a target sequence and an enzyme that cleaves the DNA, and known examples include CRISPR-Cas9” (see pg 12, ¶0143) and its use as follows:

    PNG
    media_image1.png
    376
    503
    media_image1.png
    Greyscale

Suetsugu et al. further teach that “the DNA obtained following the joining in step ( 1-3 ) has a configuration in which another DNA sequence has been inserted at the cleavage site of the template DNA” (see ¶0148), which in combination with the description of “mutually joining the linear DNA and the one or more types of DNA fragment” (in ¶0147 above), corresponds to the fifth step of “inserting the symbols between the multiple segments” in instant Claim 12.  
Regarding “recombination assembly” and their “RA method”, Suetsugu et al. teach “Patent Document 4” (see pg 5, ¶0093, where that document is WO 2019/009361 A1 as cited on pg 1, ¶0016 and further described as art of record in the Conclusion section below) as a reference for “the RA method”, with an example being 
“a reaction solution containing two or more types of DNA fragments and a protein having RecA family recombinase activity is prepared . Subsequently , within the reaction solution, the two or more types of DNA fragments are mutually joined at regions in which the base sequences are homologous or at regions in which the base sequences are complementary, thus obtaining a linear or circular DNA” (emphasis added; see pg 5, ¶0093), 

where the “mutually joined at regions in which the base sequences are homologous or at regions in which the base sequences are complementary” corresponds to the fifth step of “inserting [ ] with the terminal ends of the segments joining homologous terminal ends” in instant Claim 12.  
Suetsugu et al. further teach the RA method on pages 6-12, ¶¶0102-0152, including how “the ligation efficiency [of the method] is extremely good” (see e.g. ¶¶0102 and 0108).  They also teach that in the RA method, 
“linear double-stranded DNA fragments may be joined together” (see e.g. ¶0105) and that “[t]he number of DNA fragments joined by the RA method may be two (two fragments) or more, and for example, may be at least 4 (4 fragments), at least 5 (5 fragments), at least 7 (7 fragments), at least 10 (10 fragments), or at least 20 (20 fragments. There are no particular limitations on the upper limit for the number of DNA fragments that can be joined by the RA method” (see e.g. ¶0110), 

which corresponds to “the multiple segments” (from cleaving a DNA backbone) and “plurality of data-encoding symbols” of instant Claim 12.  They further teach that 
“[t]he molar ratio between each of the DNA fragments contained in the reaction solution is preferably aligned with the ratio of the number of molecules of each DNA fragment that constitute the target ligation product. By providing the appropriate number of molecules of each DNA fragment in the reaction system at the start of the ligation reaction, the ligation reaction can be conducted more efficiently. For example, in the case where DNA fragments that are all different are joined together, the molar concentrations of the various DNA fragments included in the reaction solution are preferably equal” (see e.g. ¶0116), 

and that “[t]here are no particular limitations on the total amount of DNA fragments included in the reaction solution. [ ] the total concentration of DNA fragments included in the reaction solution at the start point of the ligation reaction, relative to the total volume of the reaction solution, is preferably at least 0.01 nM (nmol/L)” (see ¶0117), where 0.01 nmol/L is approximately 6 x 106 molecules/L, which corresponds to “at least one hundred” in instant Claim 13.  Additionally, they teach that “[t]he DNA fragments joined in the RA method may be all different DNA fragments” (see pg 7, ¶0110), and so each DNA fragment is unique relative to the others, which corresponds to instant Claim 14.
Suetsugu et al. also teach that “[t]he base sequences of the homologous regions or complementary regions may be the same base sequences on all of the DNA fragments being joined” (see ¶0112), which means more than one sequence would be inserted between any given two DNA fragments, in correspondence to instant Claim 15).  They further teach that 
“in order to achieve joining in the desired order, the base sequences preferably differ for each type of DNA fragment being joined. For example, in order to join a double-stranded DNA fragment A, a double-stranded DNA fragment B and a double-stranded DNA fragment C in that order, a homologous region a is provided at the downstream end of the double-stranded DNA fragment A and at the upstream end of the double-stranded DNA fragment B, and a homologous region b is provided at the downstream end of the double-stranded DNA fragment B and at the upstream end of the double-stranded DNA fragment C. As a result, the double-stranded DNA fragment A and the double-stranded DNA fragment B are joined at the homologous region a, and the double-stranded DNA fragment B and the double-stranded DNA fragment C are joined at the homologous region b, meaning a linear DNA in which the double-stranded DNA fragment A, the double-stranded DNA fragment B and the double-stranded DNA fragment C are joined in that order can be obtained” (Ibid). 

Suetsugu et al. do not expressly teach cleaving a DNA molecule into multiple segments, and do not teach “moving, via voltage,” a component of their method “across a hydrophobic fluidic platform”, as recited in instant Claim 12.  
Jones et al. teach a “base carrier” DNA molecule “having a length of 2100 base pairs (bp) with three locations 312, 314, and 316 primed for substitution of a DNA segment encoded with downhole information” (see pg 3, ¶0026, and Fig. 3) which is analogous to the DNA molecule substrate of Suetsugu et al.  Cleavage of the DNA molecule at three locations as taught by Jones et al. would produce four (i.e. multiple) DNA segments, which corresponds to instant Claim 12.  
Jones et al. also teach a control system (see e.g. pg 4, ¶0031 and Fig. 2) of a microfluidic nucleic acid encoding technology for encoding downhole information in which 
“a control system 260 receives a set of instructions or commands such as to operate the nucleic acid encoding technology or method, [and] At step 604, the control system 260 of telemetry system 134 acquires or selects one or more substitute nucleic acid sections or segments encoded with the downhole information according to a predetermined protocol, such as, from a first repository 508 [of a microfluidic chip] of FIG. 5. For example, in a 128-bit system that has 128 nucleic acid substitute sequences, each segment or section may correspond to one bit out of the 128 bit system or a larger or smaller bit system that is convened may be used. A position or location within the nucleic acid strand that the nucleic acid segments are substituted to may be predetermined according to the predetermined protocol. At step 606, the received downhole information is encoded on one or more nucleic acid strand using a predetermined substitution method or technology. For example, the one or more nucleic acid sections or segments encoded with downhole information may be inserted using CRISPR/Cas9 protocol” (emphasis added; see ¶0031 as well as pg 7, ¶0050, and pg 8, ¶0052).  

While Jones et al. describes their microfluidic chip as comprising “micro-channels coupled together” and “repositories 508 [that] comprise a fluid containing any number of substances” including “nucleic acid segments or sections” where “each repository 508 may eject any substance contained therein into its associated micro-channel” for “performing the encoding of data or information in the one or more nucleic acid segments or sections” including by use of CRISPR/Cas9 (see e.g. Fig. 5 and pg 4, ¶¶0028-0029), they further teach “[e]ncoding may be performed alternatively on any type of micro-fluidic and/or lab-on-a-chip technology known in the art” (see ¶0029, last sentence).  
And while Jones et al. also teach “each intersection of the channels 522 of the mixing component 520 with the micro-channels 522 may include valve control, a pump control, or both” (emphasis added; Ibid), they do not teach use of voltage to move components through a microfluidic chip, their chip nonetheless is analogous to “a hydrophobic platform” of instant Claim 12.  
Schmidt et al. teach that “[a]s the demand for assays on the molecular level increases, instruments are required that work rapidly, accurately, with high sensitivity and specificity, yet with low complexity and cost. This has resulted in a significant push towards "lab-on-chip" solutions that can analyze small amounts of analyte and reagents in a compact device, and both PCR and CE [capillary electrophoresis] separations of nucleic acids, amino acids, and proteins have successfully been demonstrated” (emphasis added; see pgs 1-2, ¶0004) and “exploit[ing] the lab-on-chip paradigm to identify individual molecules based on their velocity as they move through an optically interrogated channel” (emphasis added; see pg 2, ¶0006).  
Schmidt et al. further teach a chip 200 comprising a substrate “which may comprise silicon, semiconductors, glass, and/or polymers” (emphasis added; see pg 16, ¶0084 and Fig. 2A), where silicon and glass are both hydrophobic and so correspond to “a hydrophobic platform” of instant Claim 12.  And they further teach a “channel 206 [of that chip] may have a voltage applied along it to exert electrokinetic force on particle 202 (and any other particles included in a mixture inside channel 206) to cause particle 202 to flow along channel 206” (emphasis added; see pg 17, ¶0087), which corresponds to “moving, via voltage,” in instant Claim 12.  
Schmidt et al. also teach “[i]n addition to or alternately to controlling valves in order to physically sort particles from one another, a system may be configured to control one or more electric fields in order to physically sort particles from one another” (emphasis added; see pg 29, ¶0126) and that “[w]hether controlling valves, electrical fields, or any other system components used to physically sort particles from one another, a system such as system 120 or chip 200 may be configured to control the system components in a sufficiently fast and precise manner” (emphasis added; see pg 29, ¶0127).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Suetsugu et al. (i.e. their Cas9 cleavage mediated method of inserting DNA segments with use of their RA method) 
to cleave a DNA substrate into multiple segments (as taught by Jones et al.) for inserting DNA fragments; and 
to be performed on a microfluidic chip (and with reagents of the method located in the reservoirs of the chip, all as taught by Jones et al.), that has been 
modified to have a silicon or glass hydrophobic surface and to apply voltage to exert electrokinetic force on nucleic acids and proteins to move them on or thru the chip (as taught by Schmidt et al.), 
with the reasonable expectation of successfully practicing the method efficiently through (A) and improving the method by (B) allowing electronic control of the method as taught by Jones et al., and (C) providing fast and precise control of reagents of the method, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements from similar and compatible methods to yield predictable results; and simple substitution of one known element (voltage to exert electrokinetic force of Schmidt et al.) for another (valves and pumps of Jones et al.) to obtain predictable results; and simple use of a known technique (Cas9 cleavage and insertion on microfluidic chips of Jones et al.) to improve a similar method (of Suetsugu et al.) in the same way.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al., Jones et al. and Schmidt et al. as applied to claims 12-13 and 15 above, and further in view of Ganjam (US 10,669,558 B2; published June 2, 2020, effectively filed at least as of June 15, 2017 based on 15/623,925) as cited in IDS filed Sept. 24, 2020).
As an initial matter, Suetsugu et al., Jones et al. and Ganjam are directed to Cas9 mediated cleavage of DNA molecules for insertion of a polynucleotide as a common field of endeavor.  
Additionally, it is noted that Claim 16 recites “cleaving the DNA strand encoding data comprising alternating segments and symbols into multiple second segments by moving, via voltage, at least one of the DNA strand encoding data or the Cas 9 across the platform and combining on the platform the DNA strand encoding data and the Cas9 resulting in multiple second segments each having terminal ends” (emphasis added; see lines 3-5), where each instance of “the DNA strand” refers to “the DNA strand encoding data comprising alternating segments and symbols” at the end of Claim 12.  
Also, the instances of “Cas 9” and “Cas9” polypeptide in Claim 16 refer back to the same “Cas9” polypeptide in Claim 12.  Thus all instances of the polypeptide refer to the same nuclease with the same specificity.  
The teachings of Suetsugu et al., Jones et al. and Schmidt et al. have been described above.  The teachings of Suetsugu et al. regarding Claim 15 and inserting more than one symbol are re-emphasized.  
Suetsugu et al., Jones et al. and Schmidt et al. do not teach the steps of Claim 16.  
Ganjam teaches an iterative process (see e.g. Fig. 3) which comprises creating a double-stranded (DS) break with a Cas9 activity and rejoining the ends of the break with a donor HDR template (see e.g. Fig. 1; col. 3, line 55, to col. 4, line 20, and col. 6, lines 3-32).  
Ganjam’s iterative process includes a decision to “[c]reate an additional DS break and add additional HDR template” (see Fig. 34, steps 316 and 318, followed by repeating steps 302, 304, 312 and 314).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Suetsugu et al., Jones et al. and Schmidt et al. (as explained above) for use in the reiterative method taught by Ganjam with the reasonable expectation of successfully expanding the usefulness of the method to the applications of Ganjam without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements from similar and compatible methods to yield predictable results; and simple use of a known technique to expand and improve a similar method (of Suetsugu et al., Jones et al. and Schmidt et al.) in the same way.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16/857,006 in view of Suetsugu et al. (as cited above)
Copending claims 8-10 are as follows:

    PNG
    media_image2.png
    335
    598
    media_image2.png
    Greyscale

A comparison of instant Claim 12 to copending claim 8 shows “a plurality of DNA symbols” as a common feature, and the “DNA linkers” of copending claim 8 correspond to “segments” of a DNA backbone after cleavage in instant Claim 12.  Additionally, the steps of “moving, via voltage” and “combining on the platform” in copending claim 8 correspond to the fourth step of “moving” and the fifth step of “inserting” in instant Claim 12.  
Also, a comparison of instant Claim 13 to copending claim 9 shows that both have the feature of “moving simultaneously at least one hundred” symbols.  And a comparison of instant Claim 14 to copending claim 10 shows that the latter is encompassed by (i.e. anticipates) the former.  
The copending claims do not teach the first three steps of “cleaving”, “moving” and “combining” of instant Claim 12.  
The teachings of Suetsugu et al. have been described above in the first rejection under 35 USC 103.  Their teachings corresponding to the first three steps of instant Claim 12, and to instant Claims 13 and 15, are re-emphasized-.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claims 8-10 to use, on the hydrophobic platform of the copending claims, DNA fragments produced by Cas9 cleavage (by combining initial non-cleaved DNA molecules and Cas9 on the platform in view of Suetsugu et al. teachings) as the DNA linkers of the copending claims with the reasonable expectation of successfully providing DNA linkers for the method without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16/857,006 and Suetsugu et al. as applied to Claims 12-15 above and further in view of Ganjam (as cited above).  
The teachings of copending claims 8-10 and Suetsugu et al. have been described above.  
They do not teach the features of instant Claim 16. 
The teachings of Ganjam have also been described above in the second rejection under 35 USC 103.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claims 8-10 and Suetsugu et al. (as explained above) for 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Suetsugu et al., Jones et al. and Schmidt et al. (as explained above) for use in the reiterative method taught by Ganjam with the reasonable expectation of successfully expanding the usefulness of the method to the applications of Ganjam without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A copy of Suetsugu et al. (WO 2019/009361 A1, filed as PCT/JP2018/025528 on July 5, 2018) as described in the first rejection under 35 USC 103 above is attached, along with a copy of the US national phase counterpart filed as 16/626,751 and published as US 2020/0224207 A1.  In each document, Suetsugu et al. teach a method of joining double-stranded DNA fragments as depicted in Figure 1, which is reproduced as follows:  

    PNG
    media_image3.png
    668
    803
    media_image3.png
    Greyscale
.
Suetsugu et al. further describe the above:  “[f]irst, 3 ′ → 5 ′ exonuclease 2 acts on a linear double-stranded DNA fragment 1a and a linear double-stranded DNA fragment 1b, both having the homologous region H to make the homologous region H into a single stranded state. RecA family recombinase protein 3 acts on the homologous region H in the single-stranded state, and the homologous regions H are bound to each other, whereby the linear double-stranded DNA fragment 1a and the linear double-stranded DNA fragment 1b are in a single-stranded state” (see pg 4, ¶¶0085-0088 of the US document).  
Popma et al. (US 2021/0332356 A1, published Oct. 28, 2021, effectively filed at least as of Aug. 29, 2019 based on PCT/US2019/048882, as cited in the rejection under 35 U.S.C. 112(a) above) teach DNA constructs with a “plurality of nuclease recognition sequences” where “one or more nuclease recognition sequences of said plurality [ ] comprise a recognition sequence for a Cas protein or a Cpf1 protein which further comprises a target sequence and a protospacer adjacent motif (PAM) sequence or reverse complements thereof” (see pg 1, ¶¶0005-0006, and pg 5, ¶¶0033-0035, as well as Figs. 1-3).  
Wang et al. (“ExoCET: exonuclease in vitro assembly combined with RecET recombination for highly efficient direct DNA cloning from complex genomes” Nucleic Acids Research, 2018, Vol. 46, No. 5, e28, published online 12 Dec 2017, 11 pages; doi: 10.1093/nar/gkx1249) teach in vitro cloning of a 100 kb region of a genome in an E. coli plasmid using CRISPR-Cas9.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637